department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp uilc internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel cc attn from deborah a butler assistant chief_counsel field service cc dom fs subject bankruptcy reorganization and recapitalization this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend holdings sub date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree x x y z issues whether on the pre-effective date holdings’ transfer of its assets to sub in exchange for a note and stock followed by the distribution of such note and stock pursuant to the liquidation of holdings qualifies as a tax-free reorganization within the meaning of sec_368 whether on the effective date the stock issued by sub in exchange for various notes and claims and the warrants issued by sub in exchange for various notes qualifies as a tax-free recapitalization within the meaning of sec_368 conclusion we do not have enough information to analyze the restructuring in the last section of this memorandum we have provided a list of questions once we have the answers to these questions we can begin to analyze the restructuring facts on date holdings and sub filed a disclosure statement in connection with a prepackaged joint consolidated plan_of_reorganization the plan on the day immediately preceding the consummation of the plan the pre-effective date holdings shall transfer all of its assets to sub as follows cash in the approximate amount of dollar_figurea in exchange for an x-year senior unsecured note issued by sub the holdings loan and the one outstanding share of old sub common_stock which share shall be canceled in exchange for one newly-issued share of interim sub common_stock the holdings stock exchange holdings will organize a_trust the trust whose beneficiaries will be the banks as holders of the holdings guaranty claims the y noteholders and the holders of the holdings general unsecured claims the interests in the trust of the beneficiaries will be equal to their respective pro_rata share of the aggregate allowed amount of the claims of each such beneficiary holdings shall dissolve and transfer its assets as follows the one share of interim sub common_stock pledged to the banks pursuant to the holdings guaranty and pledge agreement will be distributed to an agent of the banks and the holdings loan will be distributed to the trust for the benefit of a the banks as holders of the holdings guaranty claims b the y noteholders and c the holders of the holdings general unsecured claims pursuant to the plan the following will be canceled the intercompany notes and other instruments evidencing claims of sub or any of its subsidiaries against holdings the holdings intercompany claims and the holdings’ issued and outstanding shares of common_stock warrants and options collectively the holdings equity the holders of the holdings intercompany claims and of the holdings equity will receive no distribution and retain no property on account of such claims or interests under the plan on the effective date sub will issue term notes in the aggregate principal_amount of dollar_figuree and shares of common_stock new common_stock to the banks as holders of the senior secured bank claims shares of new common_stock distributed to a the trust in respect of the holdings loan and b the x noteholders shares of new common_stock with a value as of the effective date equal to the amount of the holdings loan to the banks as holders of the holdings guaranty claims the y noteholders and the holders of holdings general unsecured claims as beneficiaries of the trust holding claims under the holdings loan series a warrants and series c warrants to purchase a specified percentage of the shares of new common_stock to the z noteholders new common_stock series a series b to purchase a specified percentage of the shares of new common_stock and series c warrants to the x noteholders the plan also provides for the cancellation of the intercompany notes and other instruments evidencing claims of holdings or any of sub’s subsidiaries against sub the sub intercompany claims the old sub common_stock and the interim sub common_stock the holders of the sub intercompany claims and the holders of the old sub common_stock will receive no distribution and retain no property on account of such claims or interests under the plan taxpayer’s position the taxpayer takes the position that the transactions occurring on the pre-effective date the downstream_merger should be treated as a reorganization within the meaning of sec_368 the taxpayer also takes the position that the transactions occurring on the effective date the recapitalization should be treated as a reorganization within the meaning of sec_368 in that case the taxpayer argues that the tax consequences to the holders of securities of sub and holdings are as follows holders that received no consideration for their securities should recognize long-term_capital_loss in an amount equal to their aggregate tax basis of such securities unless they had previously recognized such loss holders that received new securities in exchange for their securities should not recognize any income gain_or_loss on such exchange these holders will have an aggregate basis in the new securities equal to their aggregate basis in their securities the holding_period of the new securities will include the holding_period of their securities in that case the taxpayer also argues that the tax consequences to sub and holdings are as follows holdings will not recognize any income gain_or_loss in connection with the downstream_merger holdings and sub will realize in the aggregate income from the cancellation of indebtedness cod income in an amount equal to the excess of a the sum of the adjusted issue prices of the various notes retired pursuant to the restructuring plus the amount of the holdings general unsecured claims minus b dollar_figuree plus the aggregate fair_market_value as of the effective date of the new common_stock and warrants under sec_108 any cod income realized will be excluded from the gross_income of both holdings and sub except as provided in the next paragraph pursuant to sec_108 sub will be required to reduce certain federal_income_tax attributes including net_operating_loss carryovers and the basis of sub’s assets by the amount of the cod income excluded by reason of sec_108 under sec_1017 the basis_reduction described above is limited to the excess of the aggregate basis of sub’s property immediately after the restructuring minus the aggregate liabilities of sub immediately after the restructuring amounts not applied to reduce basis under the immediately preceding sentence will be excluded permanently from sub’s gross_income and will have no further tax effect sub estimates that as a result of the application of the rules described in the two immediately preceding paragraphs approximately dollar_figured of cod income will be applied to eliminate sub’s consolidated_net_operating_loss carryovers approximately dollar_figurec of cod income will be applied pro_rata to reduce the basis of sub’s assets other than inventory and accounts_receivable under sec_1017 and the balance of the cod income realized in the restructuring will be excluded permanently from gross_income if the downstream_merger does not qualify as a tax-free reorganization within the meaning of sec_368 then holdings could be required to recognize income to the extent of its excess_loss_account in the stock of sub that amount is approximately dollar_figureb law and analysis as a threshold matter we note that even if the downstream_merger and recapitalization each qualify as a tax-free reorganization as contended by the taxpayer it is the position of the service that the taxpayer would have cancellation of indebtedness cod income revrul_77_437 1977_2_cb_28 in other words the status of each exchange as taxable or tax-free may matter for other reasons but it has no bearing on the cod issue the taxpayer has cod income in either case nevertheless because holding and sub are in title sec_108 applies to exclude such cod income from the gross_income of both holding and sub sec_108 of course holding and sub must apply sec_108 to reduce or eliminate their tax_attributes we do not have enough information to analyze other issues arising out of the restructuring in the next section of this memorandum we have provided a list of questions once we have the answers to these questions we can begin to analyze the restructuring case development hazards and other considerations please call if you have any further questions by ___________________ steven j hankin special counsel corporate field service division cc cc cc
